 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreement; thereby -permitting this agreement to renew itself foranother year.'It is thus evident that the Employers have indicatedan intention to be bound in collective bargaining by group ratherthan by individual action.The fact that they have not also organizedinto a formal association 4 or that each Employer handles its own em-ployee grievances does not preclude the establishment of a multi-employer unit.In view of the long history of collective bargaining on a multi-employer basis and the absence of unequivocal evidence that the em-ployers intend to abandon their practice of bargaining jointly, wefind that the single employer units requested by the Petitioner areinappropriate.As the Petitioner does not seek an election in thebroader unit, we shall dismiss the petitions herein.OrderUpon the basis of the entire record in this proceeding, the NationalLabor Relations Board hereby orders that the petitions herein be,and they hereby are,dismissed.aAs the petitions,however,were timely filed before the operation of the automatic re-newal clause in the Intervenor's contract,this proceeding is not barred-4AbbottsDairies, Inc, et at,97 NLRB 1064.BLACKSTONE MILLS, INC."acrdTEXTILE WORKERS UNION OF AMERICA,.CIO,PETITIONER.CaseNo. I-RC-2495.February 29, 1952Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Robert S. Fuchs, hearingofficer.The hearing officer's rulings made at the hearingare freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.--2.The labor organizations involved claim to represent employeesof the Employer.-3.No questionaffectingcommerce exists concerning the, representa-tion of employees of the Employer within the meaningof Section 9(c) (1) and Section (2) (6) and (7) of the Act, for the follow-ing reasons :IThe petition and other formal papers were amended at the hearing to show the correctname of the Employer.98 NLRB No. 59. BLACKSTONE, MILLS, INC. `411The Employer entered into a contract with-United Textile Workersof America, AFL, and its Local No. 1817, hereinafter called the Inter-venor, on October 19, 1951, effective that date until May 25, 1953. Itcovers all employees with certain enumerated exceptions, at the Clin-ton, Massachusetts, plant of the Employer, and contains the followingunion-security provisions :ARTICLE IVUnion Membership and Check-offThe Company agrees to employ in its mill only such personswho are in good standing with the United Textile Workers ofAmerica, AFL through its subordinate Local #1817, exceptingexecutives, foremen, assistant foremen, loomfixers, draftsmen,chemists, general office and administrative workers, firemen,watchmen, powerhouse employees, engineers, and maintenancemen (steamfitters, carpenters, electricians).All employees shall be required to join the Union after a 30-dayperiod following their employment or the effective date of thisAgreement, whichever is later, and shall remain members in goodstanding in the Union as a condition of employment.The Petitioner desires to represent all employees at the Clinton,Massachusetts, plant of the Employer, covered by the 1951 contract.The Employer and the Intervenor maintain that the petition is barredby this contract, but the Petitioner contends that the contract is re-moved as a bar because it contains an illegal union-security clause.The Petitioner contends that the union-security clause is a closed-shop provision in violation of the provisions of the Act.More spe-cifically,Petitioner argues that, under the terms of article IV, allthose seeking employment must first become union members beforethey can be employed, and that the second clause completes the closed-shop requirements of the contract by forcing all existing employeesto become members within 30 days and remain in good standing.Wedo not agree.To adopt such a construction would arbitrarily restrictthe application of the phrase "following their employment," in thesecond paragraph, to old employees.No justification for such arestrictive interpretation appears in the contract.It is our opinionthat this language applies to new employees as well, and we can onlyconclude therefore that an applicant for employment can be hiredwithout being compelled to join the Union until the 30-day periodhas elapsed.Paragraph 2 of article IV then which closely conforms to thestatutory language of Section 8 (a) (3) of the Act, affords all, em-ployees who, on the effective date of the contract were not union mem-bers, 30 days following their employment or the effective date of the 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreement, whichever is later, to join the Union.Further, we donot think that the first paragraph of article IV imposes any obliga-tion to hire only such new employees who are members of the Union,but is merely a statement of the Employer's general obligation toabide by the union-security provision as set forth in article IV.2For the reasons stated inDavis Motor Company, Inc.,'we rejectthe Petitioner's second contention that the above provision is invalidbecause no union-authorization election was conducted by the Boardpursuant to Section 9 (e) of the Act.Accordingly, we find that theexisting contract between the Employer and the Intervenor is a barto the petition herein and shall dismiss the petition.4OrderIT IS HEREBY ORDERED that the petition filed by the Textile WorkersUnion of America, CIO, be, and it hereby is, dismissed.2 SeeDanita Hosiery Manufacturing Company,97 NLRB 1499.We think it is evident that the phrase "through its subordinate Local #1817"in para-graph 1 is not an agreement to hire union members through the Local. The provisionfor becoming a member 30 days after employment supports this view,for such a provision,as noted above,presupposes the right to hire nonmembers.Moreover, this phrase doesnot modify"employ,"but rather indicates that an employee achieves good standing inthe United TextileWorkers of America, AFL,through Its Local #1817.397 NLRB 125.4In view of our decision herein, Intervenor'smotion to reopen the hearing is denied.ORDILL FOUNDRY & MANUFACTURING Co., INC.andLOCAL 135, INTER-NATIONAL MOLDERS AND FOUNDRY WORKERS UNION OF NORTH AMER-ICA, AFL,1 PETITIONER.Case No. 14-RC-1598. February 29, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Glenn R. Moller, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer .23As amended at the hearing.2District50,UnitedMine Workers,hereinaftercalled theIntervenor,intervened atthe hearing on the.basis of Its contractual interest.The status of its Local 13346 isdiscussed within.98 NLRB No. 53.